Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a Non-Final office action in response to amendments filed on 3/4/22.  
Claims 1 and 10 have been amended.  
Claims 2, 11, 19-20 were previously cancelled.  
Claims 1, 3-10, 12-18, 21-22 are currently pending and have been examined on their merits.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-5, 6, 10, 12-14, 15 & 21-22 are rejected under 35 U.S.C. 103 as being patentable over Richter et al. (US 9,652,810) in view of Elman (US 2015/0046353 A1), further in view of Groin et al. (US 2012/0095931) 

Regarding claims 1 & 10, Richter discloses a computer-implemented method executed by one or more servers hosting a social networking service [claim 1] (Richter: [col.6 ln.15-25] discussing “social networking system 130 may include a web server 131, a presence server 132, an action logger 134, an action log 135, a connection database 133, a privacy controls database 136, data store 137, and 20 chat server 138”) & a system comprising: 
Richter teaches at least one processor for executing computer-readable instructions; a memory storage device storing instructions, which, when executed by the at least one processor, cause the system to perform operations [claim 10] (Richter: [col.14 ln.40-50] discussing "computer system 400 includes a processor 402, memory 404, storage 406, an input/output (I/O) interface 408, a communication interface 410, and a bus 412") comprising: 
Richter teaches receiving, from a client computing device, a request for a web page, the request including a member identifier of a member of the social networking service (Richter: [col.4 ln.40-50] discussing "FIG. 1 illustrates a particular embodiment of a system that includes a client device 110, an external website 120, and a social networking system 130." and [col.7 ln.1-10] discussing "the action logger 134 is capable of receiving communications from the web server 131 about user actions on and/or off the social networking system 130" and [col.10 ln.15-35] discussing "social browser extension communicates click-stream data to social networking system 130 in real time as the user is accessing the structured document. In particular embodiments, the click events taking place on external website 120 may indicate relationships between various objects, such as a user interacting with a structured document. In particular embodiments, data store 137 may store the URL of the structured document that , the web page being associated with a URL that includes a context identifier (Richter: [col.9 ln.35-65] discussing "dynamically suggesting a chat between a first user and other users that may be concurrently accessing (or who may have recently accessed) a particular document and/or the same web domain" and [col.12 ln.5-40] discussing "the social browser extension may optionally include an option for scanning the contents of a structured document, query the contents of the structured document, determine presence information, and display an overlay or popup that contains information on friends who are online now and accessing particular contents of a structured document." [Office Note: A website domain or the particular contents of a website may be interpreted as “context identifiers” in accordance with broadest reasonable interpretation], Col 5 lines42-60 sites are communicatively linked to the Internet through various network infrastructures and the Uniform Resource Locator (URL) of external website 120 specifies where the corresponding document is located and the mechanism for retrieving it., Col 9 lines 51-55, Fig 3 # 318 context identifier (13shuttle.html));
Richter teaches responsive to receiving the request for the web page: selecting a set of candidate contacts, who are members of the social networking service, for possible inclusion in a contextual contact list to be presented with the requested web page, the candidate contacts selected based on their relationship with the member of the social networking service; communicating the web page to the client computing device for presentation at the client computing device; and causing some subset of the set of candidate contacts to be presented in a contextual contact list at the client computing device with the web page (Richter: [col.9 ln.35-65] discussing "This click-stream activity and social graph information may be used to enhance the user's browsing experience by dynamically suggesting a chat between a first user and other users that may be concurrently accessing ( or who may have recently accessed) a particular document and/or the same web 50 domain. In particular embodiments, the social browser extension corresponding to a first user may also query the social networking system based on the currently accessed domain and/or URL (and .
Richter teaches wherein the contextual contact list is presented at the client computing device in an overly-interface, overlaying the web page and each candidate contact in the contextual contact list being user-selectable to invoke a messaging interface via which a message can be composed and communicated to the selected candidate contact via an instant messaging service (Richter: [col.9 ln.35-65] discussing "In particular embodiments, if one or more other users has been identified, a chat messaging interface may be displayed to the first user. In particular embodiments, the chat messaging interface displayed to the first user has controls that allow the first user to establish a chat session with a second user." [col.11 ln.35-65] discussing "the social browser extension may modify the web page to display a chat messaging interface to the first user at the client device. Particular embodiments, responsive to the indication, display a chat messaging interface to the first user at the client device, as illustrated in step 230. In particular embodiments, the chat messaging interface includes identifiers for the one or more second users and messaging controls operative to establish a chat session with the one or more second users. In particular embodiments, the chat interface may be a pop-up or an overlay.").  
Richter does not explicitly teach selecting, from a set of scoring models, a scoring model corresponding with the context identifier included with the URL of the requested web page; wherein each scoring model in the set of scoring models comprises a weighted combination of features with weighting factors that are dependent upon the context identifier and differ between scoring models; for each candidate contact in the set of candidate contacts, generating a score using the selected scoring model; the subset of the candidate contacts presented in the contextual contact list in order of their respective score generated with the selected scoring model.
Elman teaches selecting, from a set of scoring models, a scoring model corresponding with the context identifier included with the URL of the requested web page ([0041] the job seeker may opt to only include search results where the job seeker is connected to people in the posting organization within three degrees, or within three degrees and where the connection strength between each connecting individual is equal to or greater than a minimum value. [0042] filter search results based on minimum endorsement score that takes into effect reputation scores for endorsers, [0043] results sorted according to relevance of match, then according to score based on closeness of relationship (different URL search result for context identifier (job listing) presented based on filter mechanism chosen by user), [0051] connectivity indicator may be provided as a score, [0052]-[0053] greater weight may be given for closer connections (scoring model), [0054] greater weight given for connection strength); wherein each scoring model in the set of scoring models comprises a weighted combination of features with weighting factors that are dependent upon the context identifier and differ between scoring models ([0054] in a system where there are three levels of connection strength, "High", "Medium", and "Low" (scoring models), then, where the minimum strength of connection between any of the nodes in a chain of connection between the viewer and the potential helper is "High", multiply the value for the chain derived from the method described in (b) by five (weighted combination of feature), and where the minimum strength is "Medium", multiply the same by three, and for "Low", multiply the same by one, [0056]); selecting a set of candidate contacts ([0061], Fig 19 shows connections); for each candidate contact in the set of candidate contacts, generating a score using the selected scoring model ([0043] a job seeker may specify to have the search results first sorted according to relevance of match (e.g., keyword, etc.), then according to a score based on the "closeness" of the relationship between the job seeker and job posting [0051] inside connection information for job posting. This connectivity indicator may be provided as a score, or graphic, which, in one embodiment, may be based on a function or algorithm including a count of the number of people at the job posting organization who are in the job seeker's social network, giving weight to degrees of separation as well as to the total number of  [0053] greater weight may be given for closer connections, for example, by multiplying connections of two degrees or less by one, connections of three degrees by one-half and connections of four degrees by one-quarter and then summing the result., [0054]); the subset of the candidate contacts presented in the contextual contact list in order of their respective score generated with the selected scoring model (Fig 5 inside connections, Fig 6 # 22 how are you linked, [0043] search results first sorted according to relevance of match (e.g., keyword, etc.), then according to a score based on the "closeness" of the relationship between the job seeker and job posting, job provider, or according to any of the reputation indicators implemented in the particular social networking system., [0051], [0053] greater weight may be given for closer connections, for example, by multiplying connections of two degrees or less by one, connections of three degrees by one-half and connections of four degrees by one-quarter and then summing the result., Fig 5  #18 35 inside connections at McAfee Inc., [0118] calculate closeness with employees in organization. Results filtered based on preference, [0135]). the web page hosted by the social networking service ([0134] one or more of the hosting organizations may be hosting a mobile phone or peer-to-peer networking application.  This arrangement allows a user of the social networking system to log into the social networking system and then navigate to the special page or interface that interacts also with the opportunity host to carry out a search.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included teach selecting, from a set of scoring models, a scoring model corresponding with the context identifier included with the URL of the requested web page; wherein each scoring model in the set of scoring models comprises a weighted combination of features with weighting factors that are dependent upon the context identifier and differ between scoring models; for each candidate contact in the set of candidate contacts, generating a score using the selected scoring model; the subset of the candidate contacts presented in the contextual contact list in order of their respective score generated with the selected scoring model, as disclosed by Elman in the system disclosed by Richter, for the motivation of providing a method of leveraging one's social-network to gain a 
Further, Richter/Elman does not explicitly teach the overlay-interface including control elements that enable the overlay-interface to be minimized and/or maximized. Richter however discloses overlay interface (Col 11 lines 45-46, 58-62 chat interface may be overlay or pop-up). Elman teaches a pop-up window (overlay interface) in the application with social network connection path between user and organization ([0087]-[0088], [0093] special social network information related to the job and the user's own social network (as described above for the OSC) may appear in the Main Interface within the tab "Inside Connections." [0135] and Fig 19 shows listing of social networking contacts for one job seeker, based on an opportunity query submitted to a host
However, Gurion teaches the overlay-interface including control elements that enable the overlay-interface to be minimized and/or maximized (Gurion: [0074] discussing "by selecting the matches link 1026 corresponding to a particular job description 1022, the referrer application interface 240 will display a matched contacts screen similar to that of FIG. 12. As shown in FIG. 12, the employee has requested the matches link 1026 corresponding to the "Sales/Entry Level Sales/Online Sales job in Chicago" job title 1021. In response, contact referral system application 210 has generated a new window wherein it identifies the contacts it has matched with the selected job posting, such as through the recommended friends bar 1210 along the top of the display" and figure 12 showing a contact list overlaying the Facebook website wherein users can minimize or maximize the contact list and choose to message certain contacts from the list, [0075]). Gurion further teaches the subset of the candidate contacts presented in the contextual contact list in order of their respective score generated with the selected scoring model (Gurion: [0066] discussing "contact referral system application 210 can provide results to the referrer that not only identify the contacts that match opportunities, but also present them in a ranked order.").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the contextual contact list as taught by modified Richter/Elman to 

Regarding claim 3, modified Richter teaches the computer-implemented method of claim 1, but does not disclose 
Richter does not teach wherein the context identifier is a company identifier that corresponds with a company having a company profile hosted by the social networking service, and the set of candidate contacts selected are those members of the social networking service who are i) directly connected via the social networking service to the member, and are currently, or were previously, employed with the company, or, ii) directly connected via the social networking service to the member, and have one or more connections to other members of the social networking service who are currently, or were previously, employed with the company. However, Richter does disclose a second user may be any one of the first user's first degree [direct] contacts or associations (Richter: [col.2 ln.65-col.3 ln.5] discussing "The user may identify other users of the social networking system that the user considers to be his friends." and [col.9 ln.15-25] discussing "a user may configure the user's privacy settings to limit sharing of the user's browsing activity information to first-degree contacts of the user, or a custom-defined group of users" [col.10 ln.45-67] discussing "the second user may be any one of the first user's first (and possibly second degree) contacts or associations.). 
Elman teaches wherein the context identifier is a company identifier that corresponds with a company having a company profile (Fig. 4 # 14 posting entity: company XYZ (company identifier, Fig. 6 context identifier McAfee (MFE) ) hosted by the social networking service (Fig 11 company URL, Fig 10 search filter: company name), and the set of candidate contacts selected are those members of the social networking service who are i) connected via the social networking service to the member, and are currently, or were previously, employed with the company (Fig 5 inside connections, Fig 6 # 22 how are you linked, [0043] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the context identifier is a company identifier that corresponds with a company having a company profile hosted by the social networking service, and the set of candidate contacts selected are those members of the social networking service who are i) directly connected via the social networking service to the member, and are currently, or were previously, employed with the company, or, ii) directly connected via the social networking service to the member, and have one or more connections to other members of the social networking service who are currently, or were previously, employed with the company, as disclosed by Elman in the system disclosed by Richter, for the motivation of providing a method of leveraging one's social-network to gain a competitive informational advantage when participating in an online marketplace ([0027] Elman).


Regarding claim 12, modified Richter teaches the system of claim 10, but does not disclose
Richter does not teach wherein the context identifier is a company identifier that corresponds with a company having a company profile hosted by the social networking service, and the set of candidate contacts selected are those members of the social networking service who are i) connected via the social networking service to the member, and are currently, or were previously, employed with the company, or, ii) connected via the social networking service to the member, and have one or more connections to other members of the social networking service who are currently, or were previously, employed with the company.
Elman teaches wherein the context identifier is a company identifier that corresponds with a company having a company profile hosted by the social networking service (Fig. 4 # 14 posting entity: company XYZ (company identifier, Fig. 6 context identifier McAfee (MFE) ) hosted by the social networking service (Fig 11 company URL, Fig 10 search filter: company name), and the set of candidate contacts selected are those members of the social networking service who are i) connected via the social networking service to the member, and are currently, or were previously, employed with the company (Fig. 4 # 14 posting entity: company XYZ (company identifier), Fig 5 inside connections, Fig 6 # 22 how are you linked, [0043] search results first sorted according to relevance of match (e.g., keyword, etc.), then according to a score based on the "closeness" of the relationship between the job seeker and job posting, job provider, or according to any of the reputation indicators implemented in the particular social networking system., [0051], [0053] greater weight may be given for closer connections, for example, by multiplying connections of two degrees or less by one, connections of three degrees by one-half and connections of four degrees by one-quarter and then summing the result., Fig 5  #18 35 inside connections at McAfee Inc. (context identifier), [0118] calculate closeness with employees in organization. Results filtered based on preference, [0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the context identifier is a company identifier that corresponds with a company having a company profile hosted by the social networking service, and the set of candidate contacts selected are those members of the social networking service who are i) directly connected via the social networking service to the member, and are currently, or were previously, employed with the company, or, ii) directly connected via the social networking service to the member, and have one or more connections to other members of the social networking service who are currently, or were previously, employed with the company, as disclosed by Elman in the system disclosed by Richter, for the motivation of providing a method of leveraging one's social-network to gain a competitive informational advantage when participating in an online marketplace ([0027] Elman).

Regarding claims 4 & 13, modified Richter teaches the computer-implemented method of claim 1 & the system of claim 10, but does not disclose 
Richter does not teach the context identifier is a identifier that corresponds with a job posting on behalf of a company, and the set of candidate contacts selected are those members of the social networking service who are i) connected via the social networking service to the member, and are currently, or were previously, employed with a company on whose behalf the job posting has been posted, or, ii) connected via the social networking service to the member, and have one or more connections to other members of the social networking service who are currently, or were previously, employed with a company on whose behalf the job posting has been posted.  
However, Gurion teaches the context identifier is a identifier that corresponds with a job posting on behalf of a company, and the set of candidate contacts selected are those members of the social networking service who are connected via the social networking service to the member (Gurion: [0065] discussing "Each attribute 70 within a given job posting summary record 80, now a numerical data set, can be searched for and identified within the various contact data summary records. Furthermore, the attributes can be assigned different weights, such that the presence of certain attributes in a contact data summary record will increase the chance that the corresponding contact will be a match more than the presence of other attributes. By way of example, the attribute (identifier) "certified_public_ accountant" in the contact data record summary of FIG. 7 would likely be weighted very high [a first scoring model] if the job posting relates to a financial .
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the contextual contact list as taught by Richter to include the selection from a plurality of scoring models each applied to a different context identifier as taught by Gurion with the motivation of providing results that match specific job postings in a ranked order (Gurion: [0066]).
Modified Richter does not disclose the set of candidate contacts selected are those members of the social networking service who are i) connected via the social networking service to the member, and are currently, or were previously, employed with a company on whose behalf the job posting has been posted, or, ii) connected via the social networking service to the member, and have one or more connections to other members of the social networking service who are currently, or were previously, employed with a company on whose behalf the job posting has been posted.
Elman teaches wherein the context identifier is a identifier that corresponds with a company having a company profile hosted by the social networking service, and the set of candidate contacts selected are those members of the social networking service who are i) connected via the social networking service to the member, and are currently, or were previously, employed with the company (Fig 5 inside connections, Fig 6 # 22 how are you linked, [0043] search results first sorted according to relevance of match (e.g., keyword, etc.), then according to a score based on the "closeness" of the relationship between the job seeker and job posting, job provider, or according to any of the reputation indicators implemented in the particular social networking system., [0051], [0053] greater weight may be given for closer connections, for example, by multiplying .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the context identifier corresponds with a company having a company profile hosted by the social networking service, and the set of candidate contacts selected are those members of the social networking service who are i) directly connected via the social networking service to the member, and are currently, or were previously, employed with the company, or, ii) directly connected via the social networking service to the member, and have one or more connections to other members of the social networking service who are currently, or were previously, employed with the company, as disclosed by Elman in the system disclosed by Richter, for the motivation of providing a method of leveraging one's social-network to gain a competitive informational advantage when participating in an online marketplace ([0027] Elman).

Regarding claims 5 & 14, modified Richter teaches the computer-implemented method of claim 1 & the system of claim 10, and 
Richter further teaches selecting the set of candidate contacts based on their relationship with the member of the social networking service includes selecting those members of the social networking service who are first-degree connections of the member, having directly connected with the member via the social networking service (Richter: [col.2 ln.65-col.3 ln.5] discussing "The user may identify other users of the social networking system that the user considers to be his friends." and [col.9 ln.15-25] discussing "a user may configure the user's privacy settings to limit sharing of the user's browsing activity information to first-degree contacts of the user, or a custom-defined group of users" .  

Regarding claims 6 & 15, modified Richter teaches the computer-implemented method of claim 1 & the system of claim 10, and 
Richter further teaches selecting the set of candidate contacts based on their relationship with the member of the social networking service includes selecting those members of the social networking service who are second-degree connections of the member, having connected with at least one other member of the social networking service who is a first-degree connection of the member (Richter: [col.10 ln.45-67] discussing "the second user may be any one of the first user's first (and possibly second degree) contacts or associations.).  


Regarding claim 21, modified Richter teaches the computer-implemented method of claim 1, and
Richter further teaches wherein selecting the set of candidate contacts based on their relationship with the member of the social networking service includes selecting only candidate contacts who have established a direct connection, via the social networking service, with the member (Richter: [col.2 ln.65-col.3 ln.5] discussing "The user may identify other users of the social networking system that the user considers to be his friends." and [col.9 ln.15-25] discussing "a user may configure the user's privacy settings to limit sharing of the user's browsing activity information to first-degree contacts of the user, or a custom-defined group of users" [col.10 ln.45-67] discussing "the second user may be any one of the first user's first (and possibly second degree) contacts or associations.).  

Regarding claim 22, modified Richter teaches the computer-implemented method of claim 1, and
Richter further teaches wherein selecting the set of candidate contacts based on their relationship with the member of the social networking service includes selecting only candidate contacts who have established a direct connection, via the social networking service, with the member (Richter: [col.2 ln.65-col.3 ln.5] discussing "The user may identify other users of the social networking system that the user considers to be his friends." and [col.9 ln.15-25] discussing "a user may configure the user's privacy settings to limit sharing of the user's browsing activity information to first-degree contacts of the user, or a custom-defined group of users" [col.10 ln.45-67] discussing "the second user may be any one of the first user's first (and possibly second degree) contacts or associations.), or candidate contacts who are directly connection to another member with whom the member is directly connected, via the social networking service (Richter: [col.10 ln.45-67] discussing "the second user may be any one of the first user's first (and possibly second degree) contacts or associations.).

Claims 7-9,16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Elman and Gurion, and further in view of Tseng (US 20150019483)

Regarding claims 7 & 16, modified Richter teaches the computer-implemented method of claim 1 & the system of claim 10, and 
Richter further teaches features derived from information included in the member profiles of the member and the member profiles of the candidate contacts (Richter: [col.6 ln.35-55] discussing "the connection database 133 may store connection information for users who have indicated similar or common work experience, group memberships, hobbies, or educational history.” and [col.7 ln.1-65] discussing "More specifically, any action that a particular user takes with respect to another user is associated with each user's profile through information maintained in a database or other data repository, such as the action log 135." wherein "such actions may include, for example, adding a connection to the other user, sending a message to the other user, reading a message from the other user, .  
Richter does not disclose the score generated with the scoring model is derived as a weighted combination of features including some features derived from information included in the member profiles of the member and the member profiles of the candidate contacts.
However, Gurion teaches the score generated with the scoring model is derived as a weighted combination of features including some features derived from information included in the member profiles of the candidate contacts (Gurion: [0065] discussing "Each attribute 70 within a given job posting summary record 80, now a numerical data set, can be searched for and identified within the various contact data summary records. Furthermore, the attributes can be assigned different weights, such that the presence of certain attributes in a contact data summary record will increase the chance that the corresponding contact will be a match more than the presence of other attributes. By way of example, the attribute "certified_public_ accountant" in the contact data record summary of FIG. 7 would likely be weighted very high [a first scoring model] if the job posting relates to a financial accountant position [a first context identifier], whereas it would likely be weighted much lower [a second scoring model] if the job posting related to a marketing supervisor position [a second context identifier]." and [0056] discussing "the application searches within the contact data sets for certain keywords relating to each opportunity." and [0066] discussing "contact referral system application 210 can provide results to the referrer that not only identify the contacts that match opportunities, but also present them in a ranked order.").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the contextual contact list as taught by Richter to include the scoring models including a weighted combination of features derived from profiles of 
Modified Richter still does not disclose a weighted combination of features including some features derived from information included in the member profiles of the member and the member profiles of the candidate contacts.
However, in the same field of endeavor as contextual contact lists, Tseng teaches a score derived as a weighted combination of features including some features derived from information included in the member profiles of the member and the member profiles of the candidate contacts (Tseng: [0027] discussing "the contact-listing process may generate a closeness coefficient for a contact by calculating a sum of the degree of separation coefficient, the affiliation coefficient, and a weighted average of the communication history coefficient (305)" and [0022] discussing "an affinity score can be based the communication frequency between users and include on one or more of the following attributes: 1) the number of days the users have communicated with each other over a given period of time, 2) the number of comments made to wall posts of either user, 3) the number of times each user has viewed the user profile of the other user, 4) the number of pokes between users, 5) the number of messages between the users, 6) the number of wall posts between the users, 7) the number of comments to wall posts shared between the users, 8) the number of likes the users have in common, 9) the number of photographs in which both users have been tagged, and 9) the number of photos and/or albums of one user the other user has viewed" and [0024] discussing "the contact-listing process may access user profile database 101 to compile communication history information between the requesting user and each contact in the contacts list in order to generate a communication history coefficient score (204)" wherein "For example, a user's communication history can store information such as the number of emails, instant messages, texts, etc. sent/received between one or more contacts/social proximity groups ( e.g., family, friends, second-degree friends, etc.)").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the scoring as taught by modified Richter to include the weighted features in member and candidate profiles as taught by Tseng with the motivation of calculating a closeness score between users based on a communication history between one or more contacts/social proximity groups (e.g., family, friends, second-degree friends, etc.) (Tseng: [0027]).

Regarding claims 8 & 17, modified Richter teaches the computer-implemented method of claim 1 & the system of claim 10, and 
Richter further teaches features derived from information indicating communications, via the social networking service, between the member and other members who are candidate contacts (Richter: [col.7 ln.1-65] discussing "More specifically, any action that a particular user takes with respect to another user is associated with each user's profile through information maintained in a database or other data repository, such as the action log 135." wherein "such actions may include, for example, adding a connection to the other user, sending a message to the other user, reading a message from the other user, viewing content associated with the other user, attending an event posted by another user, among others. Additionally, in particular embodiments, actions in connection with other objects may be directed at particular users, and these actions may be associated with those users as well.").
Richter does not disclose the score generated with the scoring model is derived as a weighted combination of features including some features derived from information indicating the recency and frequency of communications, via the social networking service, between the member and other members who are candidate contacts.
However, Gurion teaches the score generated with the scoring model is derived as a weighted combination of features (Gurion: [0065] discussing "Each attribute 70 within a given job posting summary record 80, now a numerical data set, can be searched for and identified within the various contact data summary records. Furthermore, the attributes .
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the contextual contact list as taught by Richter to include the scoring models including a weighted combination of features as taught by Gurion with the motivation of providing results that match specific job postings in a ranked order (Gurion: [0066]).
Modified Richter still does not disclose a weighted combination of features including some features derived from information indicating the recency and frequency of communications, via the social networking service, between the member and other members who are candidate contacts.
However, in the same field of endeavor as contextual contact lists, Tseng teaches a score derived as a weighted combination of features including some features derived from information indicating the recency and frequency of communications, via the social networking service, between the member and other members who are candidate contacts (Tseng: [0021] discussing "an example method of ranking contacts in an address book based on social proximity" and [0022] discussing "an affinity score can be based the communication frequency between users" and [0027] discussing "the contact-.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the scoring as taught by modified Richter to include the weighted features as taught by Tseng with the motivation of calculating a score between users based on a communication history between one or more contacts/social proximity groups (e.g., family, friends, second-degree friends, etc.) (Tseng: [0027]).
  
Regarding claims 9 & 18, modified Richter teaches the computer-implemented method of claim 1 & the system of claim 10, and 
Richter further teaches features derived from information indicating that a candidate contact has interacted, via the social networking service, with content posted to the social networking service by the member, and/or information indicating that the member has interacted, via the social networking service, with content posted by a candidate contact (Richter: [col.7 ln.1-65] discussing "More specifically, any action that a particular user takes with respect to another user is associated with each user's profile through information maintained in a database or other data repository, such as the action log 135." wherein "such actions may include, for example, adding a connection to the other user, sending a message to the other user, reading a message from the other user, viewing content associated with the other user, attending an event posted by another user, among others. Additionally, in particular embodiments, actions in connection with other objects may be directed at particular users, and these actions may be associated with those users as well.").
Richter does not disclose the score generated with the scoring model is derived as a weighted combination of features including some features derived from information indicating that a candidate contact has interacted, via the social networking service, with content posted to the social networking service by the member, and/or information indicating that the member has interacted, via the social networking service, with content posted by a candidate contact.
However, Gurion teaches the score generated with the scoring model is derived as a weighted combination of features (Gurion: [0065] discussing "Each attribute 70 within a given job posting summary record 80, now a numerical data set, can be searched for and identified within the various contact data summary records. Furthermore, the attributes can be assigned different weights, such that the presence of certain attributes in a contact data summary record will increase the chance that the corresponding contact will be a match more than the presence of other attributes. By way of example, the attribute "certified_public_ accountant" in the contact data record summary of FIG. 7 would likely be weighted very high [a first scoring model] if the job posting relates to a financial .
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the contextual contact list as taught by Richter to include the scoring models including a weighted combination of features as taught by Gurion with the motivation of providing results that match specific job postings in a ranked order (Gurion: [0066]).
Modified Richter still does not disclose a weighted combination of features including some features derived from information indicating that a candidate contact has interacted, via the social networking service, with content posted to the social networking service by the member, and/or information indicating that the member has interacted, via the social networking service, with content posted by a candidate contact.
However, Tseng teaches a weighted combination of features including some features derived from information indicating that a candidate contact has interacted, via the social networking service, with content posted to the social networking service by the member, and/or information indicating that the member has interacted, via the social networking service, with content posted by a candidate contact (Tseng: [0027] discussing "the contact-listing process may generate a closeness coefficient for a contact by calculating a sum of the degree of separation coefficient, the affiliation coefficient, and a weighted average of the communication history coefficient (305)" and [0022] discussing "an affinity score can be based the communication frequency between users and include on one or more of the following attributes: 1) the number of days the users have communicated with each other over a given period of time, 2) the number of comments made to wall posts of .
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the scoring as taught by modified Richter to include the weighted features as taught by Tseng with the motivation of calculating an affinity score between users based on attributes of profile interactions between two users (Tseng: [0027]).

Response to Arguments

Applicant's arguments filed 3/4/22 with respect to the §103 rejection of record have been fully considered but they are not persuasive. 
Applicant arguments have bene considered, but they are not persuasive. New limitations have been addressed in claim rejection above.
Elman teaches selecting, from a set of scoring models, a scoring model corresponding with the context identifier included with the URL of the requested web page ([0041] the job seeker may opt to only include search results where the job seeker is connected to people in the posting organization within three degrees, or within three degrees and where the connection strength between each connecting individual is equal to or greater than a minimum value. [0042] filter search results based on minimum endorsement score that takes into effect reputation scores for endorsers, [0043] results sorted according to relevance of match, then according to score based on closeness of relationship (different URL search result for context identifier (job listing) presented based on filter mechanism chosen by user), [0051] connectivity indicator may be provided as a score, [0052]-[0053] greater weight may be given for closer connections (scoring  wherein each scoring model in the set of scoring models comprises a weighted combination of features with weighting factors that are dependent upon the context identifier and differ between scoring models ([0054] in a system where there are three levels of connection strength, "High", "Medium", and "Low" (scoring models), then, where the minimum strength of connection between any of the nodes in a chain of connection between the viewer and the potential helper is "High", multiply the value for the chain derived from the method described in (b) by five (weighted combination of feature), and where the minimum strength is "Medium", multiply the same by three, and for "Low", multiply the same by one, [0056]); selecting a set of candidate contacts ([0061], Fig 19 shows connections);


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chevalier ( US 2015/0127565) teaches the web page hosted by the social networking service (Chevalier: [0141] discussing "by integrating the SMP with a social networking site such as Facebook, users are able to build professional relationships in a convenient location-in this case, a website they likely visit frequently. This may also be integrated into a mobile application for the social networking site and/or it may be a standalone mobile application capable of sourcing information from one or more social networking sites" and also see FIG.3E showing contextual contact lists based on the Facebook website being viewed). selecting, from a set of scoring models, a scoring model corresponding with the context identifier included with the URL of the requested web page ([0557] The scoring module manages rankings of various generation templates and/or template elements ;  the subset of the candidate contacts presented in the contextual contact list in order of their respective scores generated with the selected scoring model ([0181] For each identified entity ID, the server may calculate a relationship weight using the social graph weight selection rules, e.g., 11018.  The server may generate (an updated) relationship score for each user-entity relationship as a branch weight for a branch in a cross-network user social graph, e.g., 11019. [0194] affiliations may be determined 425 by examining relationships between users.  For example, a first user may indicate that (s)he went to school with (or worked with, etc.) a second user., [0195]-[0196] As such, a list of "people you may know" may be provided to each user.  In this light, other users (e.g., people, companies/organizations, and/or the like) may be suggested to the user at 445 as potential new contacts., [0203]-[0204], [0211]); invoke a messaging interface via which a message can be composed and communicated to the selected candidate contact via an instant messaging service ([0204] chat application used to chat with relevant contacts)
Jagdish (US 8744976) discusses discovery of friends using social network properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/SANGEETA BAHL/Primary Examiner, Art Unit 3629